Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because view numbers must not be enclosed within outlines (see Fig. 3) as stated in CFR 1.84(p)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kesselman (US 20100270303) in view of Custom Rolling Papers (Custom rolling papers : Magnetic closure : 1000 MOQ), hereinafter as CRP.
Regarding Claim 1, Kesselman teaches a smoking materials packaging device (Fig. 2 reclosable package 100 [0003] “related to a reclosable package with magnetic clasp and a tray for rolling papers used in roll your own smoking articles”), the device (Fig. 2 reclosable package 100) comprising: a first side panel (Fig. 1 annotated); a first hinge (Fig. 1 fold line 175) coupling the first side panel (Fig. 1 annotated) to a back panel (Fig. 1 annotated), the back panel (Fig. 1 annotated) having a terminal edge (Fig. 1 annotated), the terminal edge (Fig. 1 annotated) opposingly positioned to the first hinge (Fig. 1 fold line 175); a second hinge (Fig. 1 fold line 170) coupling a front panel (Fig. 1 annotated) to the first side panel (Fig. 1 annotated) so that the front panel (Fig. 1 annotated) and back panel (Fig. 1 annotated) are separated by the first side panel (Fig. 1 annotated); a third hinge (Fig. 1 and Fig. 2 fold line 155) coupling the front panel (Fig. 1 annotated) to a second side panel (Fig. 1 annotated) so that the second side panel (Fig. 1 annotated) and first side panel (Fig. 1 annotated) are separated by the front panel (Fig. 1 annotated); a fourth hinge (Fig. 1 fold line 150) coupling a flap panel (Fig. 1 annotated) to the second side panel (Fig. 1 annotated) so that the front panel (Fig. 1 annotated) and flap panel (Fig. 1 annotated) are separated by the second side panel (Fig. 1 annotated); a first smoking material (Fig. 2 a pack of rolling papers 300 containing a plurality rolling papers 305) coupled ([0029] “The rolling paper pack 300 and the rolling tip pack 400 may be affixed to the package 100 with an adhesive.”) to the back panel (Fig. 1 annotated); a second smoking material (Fig. 2 a pack of rolling tips 400 containing a plurality rolling tips 405) coupled ([0029] “The rolling paper pack 300 and the rolling tip pack 400 may be affixed to the package 100 with an adhesive.”) to the back panel (Fig. 1 annotated); a first magnetic element (Fig. 2 magnet 125, 105) coupled ([0034-0035]) to the flap panel (Fig. 1 annotated), wherein the flap panel (Fig. 1 annotated) comprises a width dimension (W5) (Fig. 1 annotated) and the first magnetic element (Fig. 2 magnet 125,105) comprises a width dimension (M1) (Fig. 1 annotated); and a second magnetic element (Fig. 2 magnet 135,115) coupled to the back panel (Fig. 1 annotated), wherein the back panel (Fig. 1 annotated) comprises a width dimension (W1) (Fig. 1 annotated) and the second magnetic element (Fig. 2 magnet 135,115) comprises a width dimension (M2) (Fig. 1 annotated), and wherein the device (Fig. 7 reclosable package 100) may be moved between an open position (Fig. 2 [0014]), in which the terminal edge (Fig. 1 annotated) is moved away from the second side panel (Fig. 1 annotated), and a closed position (Fig. 7 [0020]), in which the terminal edge (Fig. 7 annotated) is moved proximate to the second side panel (Fig. 7 annotated) and by having the flap panel (Fig. 7 annotated) placed into contact with the back panel (Fig. 7 annotated), and wherein the device (Fig. 7 reclosable package 100) is maintained in the closed position (Fig. 7 [0020]) via magnetic attraction ([0036] “The magnets 105, 115 in the first magnet-based closure 195 and the magnets 125, 135 in the second magnet based closure 200 are positioned to contact one another when the cover 205 is folded downwardly to create a secure closure.”) between the first magnetic element (Fig. 2 magnet 125,105) and the second magnetic element (Fig. 2 magnet 135,115).

    PNG
    media_image1.png
    935
    1056
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    685
    894
    media_image2.png
    Greyscale

Kesselman does not teach wherein M1 is between 50 and 100 percent of W5 and wherein M2 is between 50 and 100 percent of W1.
CRP teaches custom rolling paper booklets and boxes with magnetic closure. CRP further teaches a first magnetic element (Fig. 1 on website annotated) coupled to the flap panel (Fig. 1 on website annotated), wherein the flap panel (Fig. 1 on website annotated) comprises a width dimension (W5) (Fig. 1 on website annotated) and the first magnetic element (Fig. 1 on website annotated) comprises a width dimension (M1) (Fig. 1 on website annotated), and wherein M1 is between 50 and 100 percent of W5 (Fig. 1 visually shows that the magnet is the same width dimension as the flap making the width of the magnet 100 percent of the flap width); and a second magnetic element (Fig. 1 on website annotated) coupled to a panel (Fig. 1 on website annotated), wherein a panel (Fig. 1 on website annotated) comprises a width dimension (W1) (Fig. 1 on website annotated) and the second magnetic element (Fig. 1 on website annotated) comprises a width dimension (M2) (Fig. 1 on website annotated), wherein M2 is between 50 and 100 percent of W1 (Fig. 1 visually shows that the magnet is almost the same width dimension as the panel making the width of the magnet at least 90 percent of the flap width).

    PNG
    media_image3.png
    446
    598
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kesselman to incorporate the teachings of CRP to replace the magnet set of 125,105 with a first magnetic element on the annotated flap panel and having a width extending between the outer bounds of the locations of magnets 125,105 and to replace the magnet set of 135,115 with a second magnetic element on the annotated back panel and having a width almost the same as the annotated back panel, as taught by CRP, in order to increase the magnetic surface area for a stronger closure connection.

Regarding Claim 2, the combination teaches wherein M1 (Fig. 1 extent between outer bounds of magnets 125,105) is between 80 and 100 percent (Fig. 1 visually shows the extent between outer bounds of magnets 125,105 being in the range of 80 and 100 percent of the width of the annotated flap panel) of W5 (Fig. 1 annotated).

Regarding Claim 3, the combination teaches wherein M2 (Fig. 1 on website annotated of CRP) is between 80 and 100 (Fig. 1 visually shows that the magnet is almost the same width dimension as the panel making the width of the magnet at least 90 percent of the flap width of CRP) percent of W1 (Fig. 1 on website annotated of CRP).

Regarding Claim 5, the combination teaches wherein the first smoking material is rolling papers (Fig. 2 a pack of rolling papers 300 containing a plurality rolling papers 305).

Regarding Claim 6, the combination teaches wherein the second smoking material is smoking tips (Fig. 2 a pack of rolling tips 400 containing a plurality rolling tips 405).

Regarding Claim 7, The combination teaches, wherein the first smoking material (Fig. 2 a pack of rolling papers 300 containing a plurality rolling papers 305) is a different smoking material than the second smoking material (Fig. 2 a pack of rolling tips 400 containing a plurality rolling tips 405).

Regarding Claim 8, The combination teaches wherein the first magnetic element (Fig. 2 magnet 125) comprises a magnetic material selected from the group consisting of: ferrite, ferromagnetic metal, ferric oxide, manganese-zinc ferrite, nickel-zinc ferrite, strontium ferrite, cobalt ferrite, barium ferrite, alnico, iron-silicon magnet alloy, ferritic steel and ferritic stainless steel, Chromium- Cobalt-Iron alloy, iron-cobalt alloy, Silver-Manganese-Aluminium alloy, manganese bismuthide alloy, platinum-cobalt alloy, chromium-manganese antimonide alloy, sintered barium ferrite, oxide-coated iron-cobalt particles, nickel-iron alloy, samarium-cobalt alloy, cesium-cobalt alloy, and neodymium-iron-boron alloy ([0040] “[0040] In an embodiment, the magnetic material may be any suitable material that produces a persistent magnetic field in the absence of an applied magnetic field. For example, suitable magnetic materials include: magnetic metallic elements magnetic composites. The magnetic metallic elements include: iron, cobalt, nickel, and combinations thereof. The magnetic composites include: ceramic or ferrite magnets such as a sintered composite of powdered iron oxide and barium/strontium carbonate ceramic, alnico magnets such as a sintered composite of aluminum, nickel and cobalt, triconal magnets such as alloys of titanium, cobalt, nickel and aluminum, rare earth magnets such as samarium-cobalt and neodymium- iron-boron (NIB) magnets, and combinations thereof.  In a particularly preferred embodiment, the magnetic material is a sintered composite of neodymium, iron and boron to form the Nd2Fe14B tetragonal crystalline structure that is currently the strongest type of magnet.”).

Regarding Claim 9, The combination teaches wherein the second magnetic element (Fig. 2 magnet 135) comprises a magnetic material selected from the group consisting of: ferrite, ferromagnetic metal, ferric oxide, manganese-zinc ferrite, nickel-zinc ferrite, strontium ferrite, cobalt ferrite, barium ferrite, alnico, iron-silicon magnet alloy, ferritic steel and ferritic stainless steel, Chromium- Cobalt-Iron alloy, iron-cobalt alloy, Silver-Manganese-Aluminium alloy, manganese bismuthide alloy, platinum-cobalt alloy, chromium-manganese antimonide alloy, sintered barium ferrite, oxide-coated iron-cobalt particles, nickel-iron alloy, samarium-cobalt alloy, cesium-cobalt alloy, and neodymium-iron-boron alloy ([0040] “[0040] In an embodiment, the magnetic material may be any suitable material that produces a persistent magnetic field in the absence of an applied magnetic field. For example, suitable magnetic materials include: magnetic metallic elements magnetic composites. The magnetic metallic elements include: iron, cobalt, nickel, and combinations thereof. The magnetic composites include: ceramic or ferrite magnets such as a sintered composite of powdered iron oxide and barium/strontium carbonate ceramic, alnico magnets such as a sintered composite of aluminum, nickel and cobalt, triconal magnets such as alloys of titanium, cobalt, nickel and aluminum, rare earth magnets such as samarium-cobalt and neodymium- iron-boron (NIB) magnets, and combinations thereof.  In a particularly preferred embodiment, the magnetic material is a sintered composite of neodymium, iron and boron to form the Nd2Fe14B tetragonal crystalline structure that is currently the strongest type of magnet.”).

Regarding Claim 10, the combination teaches wherein a panel (Fig. 1 annotated panels of package 100) comprises a cellulose material ([0022] “The package 100 may be made of a stiff paper” which would include cellulose for it is a stiff paper.), the panel (Fig. 1 annotated panels of package 100) selected from the group consisting of the back panel (Fig. 1 annotated), the first side panel (Fig. 1 annotated), the front panel (Fig. 1 annotated), the second side panel (Fig. 1 annotated), and the flap panel (Fig. 1 annotated).

Regarding Claim 11, The combination teaches wherein the back panel (Fig. 1 annotated), the first side panel (Fig. 1 annotated), the front panel (Fig. 1 annotated), the second side panel (Fig. 1 annotated), and the flap panel (Fig. 1 annotated) each comprise a cellulose material ([0022] “The package 100 may be made of a stiff paper” which would include cellulose for it is a stiff paper.).

Regarding Claim 12, the combination teaches a smoking materials packaging device (Fig. 2 reclosable package 100 [0003] “related to a reclosable package with magnetic clasp and a tray for rolling papers used in roll your own smoking articles”), the device (Fig. 2 reclosable package 100) comprising: a first side panel (Fig. 1 annotated); a first hinge (Fig. 1 fold line 175) coupling the first side panel (Fig. 1 annotated) to a back panel (Fig. 1 annotated), the back panel (Fig. 1 annotated) having a terminal edge (Fig. 1 annotated), the terminal edge (Fig. 1 annotated) opposingly positioned to the first hinge (Fig. 1 fold line 175); a second hinge (Fig. 1 fold line 170) coupling a front panel (Fig. 1 annotated) to the first side panel (Fig. 1 annotated) so that the front panel (Fig. 1 annotated) and back panel (Fig. 1 annotated) are separated by the first side panel (Fig. 1 annotated); a third hinge (Fig. 1 and Fig. 2 fold line 155) coupling the front panel (Fig. 1 annotated) to a second side panel (Fig. 1 annotated) so that the second side panel (Fig. 1 annotated) and first side panel (Fig. 1 annotated) are separated by the front panel (Fig. 1 annotated); a fourth hinge (Fig. 1 fold line 150) coupling a flap panel (Fig. 1 annotated) to the second side panel (Fig. 1 annotated) so that the front panel (Fig. 1 annotated) and flap panel (Fig. 1 annotated) are separated by the second side panel (Fig. 1 annotated);  a first smoking material (Fig. 2 a pack of rolling papers 300 containing a plurality rolling papers 305) coupled ([0029] “The rolling paper pack 300 and the rolling tip pack 400 may be affixed to the package 100 with an adhesive.”) to the back panel (Fig. 1 annotated); a second smoking material (Fig. 2 a pack of rolling tips 400 containing a plurality rolling tips 405) coupled ([0029] “The rolling paper pack 300 and the rolling tip pack 400 may be affixed to the package 100 with an adhesive.”) to the back panel (Fig. 1 annotated); a first magnetic element (Fig. 2 magnet 125) coupled ([0034-0035]) to the flap panel (Fig. 1 annotated), wherein the flap panel (Fig. 1 annotated) comprises a width dimension (W5) (Fig. 1 annotated) and the first magnetic element (Fig. 2 magnet 125) comprises a width dimension (M1) (Fig. 1 annotated); and a second magnetic element (Fig. 2 magnet 135) coupled to the back panel (Fig. 1 annotated), wherein the back panel (Fig. 1 annotated) comprises a width dimension (W1) (Fig. 1 annotated) and the second magnetic element (Fig. 2 magnet 135) comprises a width dimension (M2) (Fig. 1 annotated), and wherein the device (Fig. 7 reclosable package 100) may be moved between an open position (Fig. 2 [0014]), in which the terminal edge (Fig. 1 annotated) is moved away from the second side panel (Fig. 1 annotated), and a closed position (Fig. 7 [0020]), in which the terminal edge (Fig. 7 annotated) is moved proximate to the second side panel (Fig. 7 annotated) and by having the flap panel (Fig. 7 annotated) placed into contact with the back panel (Fig. 7 annotated), and wherein the device (Fig. 7 reclosable package 100) is maintained in the closed position (Fig. 7 [0020]) via magnetic attraction ([0036] “The magnets 105, 115 in the first magnet-based closure 195 and the magnets 125, 135 in the second magnet based closure 200 are positioned to contact one another when the cover 205 is folded downwardly to create a secure closure.”) between the first magnetic element (Fig. 2 magnet 125) and the second magnetic element (Fig. 2 magnet 135).
The combination does not teach wherein M1 is between 80 and 100 percent of W5 and wherein M2 is between 80 and 100 percent of W1.
CRP teaches a first magnetic element (Fig. 1 on website annotated) coupled to the flap panel (Fig. 1 on website annotated), wherein the flap panel (Fig. 1 on website annotated) comprises a width dimension (W5) (Fig. 1 on website annotated) and the first magnetic element (Fig. 1 on website annotated) comprises a width dimension (M1) (Fig. 1 on website annotated), and wherein M1 is between 80 and 100 percent of W5 (Fig. 1 visually shows that the magnet is the same width dimension as the flap making the width of the magnet 100 percent of the flap width); and a second magnetic element (Fig. 1 on website annotated) coupled to a panel (Fig. 1 on website annotated), wherein a panel (Fig. 1 on website annotated) comprises a width dimension (W1) (Fig. 1 on website annotated) and the second magnetic element (Fig. 1 on website annotated) comprises a width dimension (M2) (Fig. 1 on website annotated), wherein M2 is between 80 and 100 percent of W1(Fig. 1 visually shows that the magnet is almost the same width dimension as the panel making the width of the magnet at least 90 percent of the flap width).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kesselman to incorporate the teachings of CRP to replace the magnet set of 125,105 with a first magnetic element on the annotated flap panel and having a width extending between the outer bounds of the locations of magnets 125,105 and to replace the magnet set of 135,115 with a second magnetic element on the annotated back panel and having a width almost the same as the annotated back panel, as taught by CRP, in order to increase the magnetic surface area for a stronger closure connection.
The combination discloses wherein M1 (Fig. 1 extent between outer bounds of magnets 125,105) is between 80 and 100 percent (Fig. 1 visually shows the extent between outer bounds of magnets 125,105 being in the range of 80 and 100 percent of the width of the annotated flap panel) of W5 (Fig. 1 annotated).

Regarding Claim 14, the combination teaches wherein the first smoking material is rolling papers (Fig. 2 a pack of rolling papers 300 containing a plurality rolling papers 305).

Regarding Claim 15, the combination teaches wherein the second smoking material is smoking tips (Fig. 2 a pack of rolling tips 400 containing a plurality rolling tips 405).

Regarding Claim 16, the combination teaches wherein the first smoking material (Fig. 2 a pack of rolling papers 300 containing a plurality rolling papers 305) is a different smoking material than the second smoking material (Fig. 2 a pack of rolling tips 400 containing a plurality rolling tips 405).

Regarding Claim 17, The combination teaches wherein the first magnetic element (Fig. 2 magnet 125) comprises a magnetic material selected from the group consisting of: ferrite, ferromagnetic metal, ferric oxide, manganese-zinc ferrite, nickel-zinc ferrite, strontium ferrite, cobalt ferrite, barium ferrite, alnico, iron-silicon magnet alloy, ferritic steel and ferritic stainless steel, Chromium- Cobalt-Iron alloy, iron-cobalt alloy, Silver-Manganese-Aluminium alloy, manganese bismuthide alloy, platinum-cobalt alloy, chromium-manganese antimonide alloy, sintered barium ferrite, oxide-coated iron-cobalt particles, nickel-iron alloy, samarium-cobalt alloy, cesium-cobalt alloy, and neodymium-iron-boron alloy ([0040] “[0040] In an embodiment, the magnetic material may be any suitable material that produces a persistent magnetic field in the absence of an applied magnetic field. For example, suitable magnetic materials include: magnetic metallic elements magnetic composites. The magnetic metallic elements include: iron, cobalt, nickel, and combinations thereof. The magnetic composites include: ceramic or ferrite magnets such as a sintered composite of powdered iron oxide and barium/strontium carbonate ceramic, alnico magnets such as a sintered composite of aluminum, nickel and cobalt, triconal magnets such as alloys of titanium, cobalt, nickel and aluminum, rare earth magnets such as samarium-cobalt and neodymium- iron-boron (NIB) magnets, and combinations thereof.  In a particularly preferred embodiment, the magnetic material is a sintered composite of neodymium, iron and boron to form the Nd2Fe14B tetragonal crystalline structure that is currently the strongest type of magnet.”).

Regarding Claim 18, the combination teaches wherein the second magnetic element (Fig. 2 magnet 125) comprises a magnetic material selected from the group consisting of: ferrite, ferromagnetic metal, ferric oxide, manganese-zinc ferrite, nickel-zinc ferrite, strontium ferrite, cobalt ferrite, barium ferrite, alnico, iron-silicon magnet alloy, ferritic steel and ferritic stainless steel, Chromium- Cobalt-Iron alloy, iron-cobalt alloy, Silver-Manganese-Aluminium alloy, manganese bismuthide alloy, platinum-cobalt alloy, chromium-manganese antimonide alloy, sintered barium ferrite, oxide-coated iron-cobalt particles, nickel-iron alloy, samarium-cobalt alloy, cesium-cobalt alloy, and neodymium-iron-boron alloy ([0040] “[0040] In an embodiment, the magnetic material may be any suitable material that produces a persistent magnetic field in the absence of an applied magnetic field. For example, suitable magnetic materials include: magnetic metallic elements magnetic composites. The magnetic metallic elements include: iron, cobalt, nickel, and combinations thereof. The magnetic composites include: ceramic or ferrite magnets such as a sintered composite of powdered iron oxide and barium/strontium carbonate ceramic, alnico magnets such as a sintered composite of aluminum, nickel and cobalt, triconal magnets such as alloys of titanium, cobalt, nickel and aluminum, rare earth magnets such as samarium-cobalt and neodymium- iron-boron (NIB) magnets, and combinations thereof.  In a particularly preferred embodiment, the magnetic material is a sintered composite of neodymium, iron and boron to form the Nd2Fe14B tetragonal crystalline structure that is currently the strongest type of magnet.”).

Regarding Claim 19, the combination teaches wherein a panel (Fig. 1 annotated panels of package 100) comprises a cellulose material ([0022] “The package 100 may be made of a stiff paper” which would include cellulose for it is a stiff paper.), the panel (Fig. 1 annotated panels of package 100) selected from the group consisting of the back panel (Fig. 1 annotated), the first side panel (Fig. 1 annotated), the front panel (Fig. 1 annotated), the second side panel (Fig. 1 annotated), and the flap panel (Fig. 1 annotated).

Regarding Claim 20, the combination teaches wherein the back panel (Fig. 1 annotated), the first side panel (Fig. 1 annotated), the front panel (Fig. 1 annotated), the second side panel (Fig. 1 annotated), and the flap panel (Fig. 1 annotated) each comprise a cellulose material ([0022] “The package 100 may be made of a stiff paper” which would include cellulose for it is a stiff paper.).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CPR (Custom rolling papers: Magnetic closure: 1000 MOQ) in view Kesselman (US 20100270303).
Regarding Claim 1, CRP teaches a smoking materials packaging device (Fig. 1 shows the custom rolling papers magnetic closure), the device (Fig. 1 shows the custom rolling papers magnetic closure) comprising: a first side panel (Fig. 2 annotated); a first hinge (Fig. 2 annotated) coupling the first side panel (Fig. 2 annotated) to a back panel (Fig. 2 annotated), the back panel (Fig. 2 annotated) having a terminal edge (Fig. 2 annotated), the terminal edge (Fig. 2 annotated) opposingly positioned to the first hinge (Fig. 2 annotated); a second hinge (Fig. 2 annotated) coupling a front panel (Fig. 2 annotated) to the first side panel (Fig. 2 annotated) so that the front panel (Fig. 2 annotated) and back panel (Fig. 2 annotated) are separated by the first side panel (Fig. 2 annotated); a third hinge (Fig. 2 annotated) coupling the front panel (Fig. 2 annotated) to a second side panel (Fig. 2 annotated) so that the second side panel (Fig. 2 annotated) and first side panel (Fig. 2 annotated) are separated by the front panel (Fig. 2 annotated); a fourth hinge (Fig. 2 annotated) coupling (Fig. 2 shows the annotated flap coupled through to the annotated second side panel via the fourth hinge though its connection to the third side panel) a flap panel (Fig. 2 annotated) to the second side panel (Fig. 2 annotated); a first smoking material (Fig. 2 annotated) coupled to the front panel (Fig. 2 annotated); a second smoking material (Fig. 2 annotated) coupled to the back panel (Fig. 2 annotated); a first magnetic element (Fig. 2 annotated) coupled to the flap panel (Fig. 2 annotated), wherein the flap panel (Fig. 1 annotated) comprises a width dimension (W5) (Fig. 2 annotated)  and the first magnetic element (Fig. 2 annotated) comprises a width dimension (M1) (Fig. 2 annotated), and wherein M1 is between 50 and 100 percent of W5 (Fig. 1 visually shows that the magnet is the same width dimension as the flap making the width of the magnet 100 percent of the flap width); and a second magnetic element (Fig. 1 on website annotated) coupled to a panel (Fig. 1 panel and Fig. 2 First side panel), wherein the panel (Fig. 1 panel and Fig. 2 First side panel) comprises a width dimension (W1) (Fig. 1 on website annotated) and the second magnetic element (Fig. 1 on website annotated) comprises a width dimension (M2) (Fig. 1 on website annotated), wherein M2 is between 50 and 100 percent of W1 (Fig. 1 visually shows that the magnet is almost the same width dimension as the panel making the width of the magnet at least 90 percent of the flap width), and wherein the device (Fig. 1 shows the custom rolling papers magnetic closure) may be moved between an open position (Fig. 2 shows the custom rolling papers magnetic closure open), in which the terminal edge (Fig. 2 annotated) is moved away from the second side panel (Fig. 2 annotated), and a closed position (Fig. 1 shows the custom rolling papers magnetic closure moving toward the closed state where the back panel folds over the front panel enclosing the first and second smoking materials, and the flap with the first magnetic element folds over the back panel to meet the second magnetic element close the custom roller papers magnetic closure from the outside environment), in which the terminal edge (Fig. 1 annotated) is moved proximate to the second side panel (Fig. 1 annotated) and by having the flap panel (Fig. 1 annotated) placed into contact with the panel (Fig. 1 annotated), and wherein the device (Fig. 1 shows the custom rolling papers magnetic closure) is maintained in the closed position via magnetic attraction between the first magnetic element (Fig. 1 annotated)and the second magnetic element (Fig. 1 annotated) (Fig. 1 shows the custom rolling papers magnetic closure moving toward the closed state where the back panel folds over the front panel enclosing the first and second smoking materials, and the flap with the first magnetic element folds over the back panel to meet the second magnetic element close the custom roller papers magnetic closure from the outside environment).

    PNG
    media_image4.png
    443
    597
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    515
    590
    media_image5.png
    Greyscale


CRP does not teach that the front panel and flap panel are separated by the second side panel and a second magnetic element coupled to the back panel and in which the terminal edge is moved proximate to the second side panel and by having the flap panel placed into contact with the back panel.
Kesselman teaches a magnetic reclosable package for containing rolling papers and smoking tips. Kesselman further teaches that the front panel (Fig. 1 annotated) and flap panel (Fig. 1 annotated) are separated by the second side panel (Fig. 1 annotated) and a (Fig. 2 magnet 135) coupled to the back panel (Fig. 1 annotated) and in which the terminal edge (Fig. 7 annotated) is moved proximate to the second side panel (Fig. 7 annotated) and by having the flap panel (Fig. 7 annotated) placed into contact with the back panel (Fig. 7 annotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CRP to incorporate the teachings of Kesselman to remove the third side panel to have the fourth hinge connect the flap panel and second side panel (CRP) be directly connected as seen with the flap panel, second side panel, and fold line 150 of Kesselman to reduce the material used for a more ecofriendly design and to move the second magnetic element to the back panel (CRP) like magnet 135 on back panel of Kesselman to maintain a magnetic connection between the first and second magnetic elements of CRP now that the third side panel has been removed.

Regarding Claim 2, the combination teaches wherein M1 (Fig. 1 on website annotated) is between 80 and 100 percent (Fig. 1 visually shows that the magnet is the same width dimension as the flap making the width of the magnet 100 percent of the flap width) of W5 (Fig. 1 on website annotated).

Regarding Claim 3, The combination teaches wherein (Fig. 1 on website annotated) is between 80 and 100 (Fig. 1 visually shows that the magnet is almost the same width dimension as the panel making the width of the magnet at least 90 percent of the flap width) percent of W1 (Fig. 1 on website annotated).

Regarding Claim 4, The combination teaches wherein M1 is (Fig. 1 on website annotated) is between 50 and 100 (Fig. 1 visually shows that the magnet is the same width dimension as the flap making the width of the magnet 100 percent of the flap width of CRP) percent of W5 (Fig. 1 on website annotated), wherein M2 (Fig. 1 on website annotated) is between 50 and 100 (Fig. 1 visually shows that the magnet is almost the same width dimension as the panel making the width of the magnet at least 90 percent of the flap width) percent of W1 (Fig. 1 on website annotated).
The combination does not teach wherein M1 is between 95 and 105 percent of M2
While the combination does not explicitly disclose the ratio between M1 and M2 it can be seen from Fig. 1 on website annotated of CRP that M1 and M2 are nearly identical.  A specific example in the prior art which is within a claimed range anticipates the range MPEP 2131.03, while a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close MPEP 2144.05 I.  Here, as M1 and M2 are depicted as being nearly identical the prior art combination must either anticipate or obviate the claimed range of M1 being between 95 and 105 percent of M2 as the prior art combination M1 and M2 must fall within the claimed range or be close as Fig. 1 on website annotated of CRP depicts M1 and M2 being nearly identical.

Regarding Claim 5, the combination teaches wherein the first smoking material (Fig. 2 annotated) is consisting of rolling papers (Fig. 2 shows two stacks of rolling paper).

Regarding Claim 6, the combination teaches wherein the second smoking material (Fig. 2 annotated) is smoking tips (Fig. 2 shows a carton of smoking tips).

Regarding Claim 7, the combination teaches wherein the first smoking material (Fig. 2 annotated is rolling paper) is a different smoking material than the second smoking material (Fig. 2 annotated is smoking tips).

Regarding Claim 8, The combination teaches wherein the first magnetic element (Fig. 1 annotated) comprises a magnetic material selected from the group consisting of: ferrite, ferromagnetic metal, ferric oxide, manganese-zinc ferrite, nickel-zinc ferrite, strontium ferrite (Pictured is the website product description “Our eco-friendly magnets are 70% recycled strontium ferrite.”), cobalt ferrite, barium ferrite, alnico, iron-silicon magnet alloy, ferritic steel and ferritic stainless steel, Chromium- Cobalt-Iron alloy, iron-cobalt alloy, Silver-Manganese-Aluminium alloy, manganese bismuthide alloy, platinum-cobalt alloy, chromium-manganese antimonide alloy, sintered barium ferrite, oxide-coated iron-cobalt particles, nickel-iron alloy, samarium-cobalt alloy, cesium-cobalt alloy, and neodymium-iron-boron alloy.

    PNG
    media_image6.png
    215
    436
    media_image6.png
    Greyscale


Regarding Claim 9, the combination teaches wherein the second magnetic element (Fig. 1 annotated) comprises a magnetic material selected from the group consisting of. ferrite, ferromagnetic metal, ferric oxide, manganese-zinc ferrite, nickel-zinc ferrite, strontium ferrite (Pictured is the website product description “Our eco-friendly magnets are 70% recycled strontium ferrite.”), cobalt ferrite, barium ferrite, alnico, iron-silicon magnet alloy, ferritic steel and ferritic stainless steel, Chromium- Cobalt-Iron alloy, iron-cobalt alloy, Silver-Manganese-Aluminium alloy, manganese bismuthide alloy, platinum-cobalt alloy, chromium-manganese antimonide alloy, sintered barium ferrite, oxide-coated iron-cobalt particles, nickel-iron alloy, samarium-cobalt alloy, cesium-cobalt alloy, and neodymium-iron-boron alloy.

Regarding Claim 10, the combination does not teach wherein a panel comprises a cellulose material, the panel selected from the group consisting of the back panel, the first side panel, the front panel, the second side panel, and the flap panel.
Kesselman teaches wherein a panel (Fig. 1 annotated panels of package 100) comprises a cellulose material ([0022] “The package 100 may be made of a stiff paper” which would include cellulose for it is a stiff paper.), the panel (Fig. 1 annotated panels of package 100) selected from the group consisting of the back panel (Fig. 1 annotated), the first side panel (Fig. 1 annotated), the front panel (Fig. 1 annotated), the second side panel (Fig. 1 annotated), and the flap panel (Fig. 1 annotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CRP-Kesselman to incorporate the teachings of Kesselman to include the constrain of the panels of the custom rolling papers magnetic closure (CRP) be made of a stiff paper like cellulose as used in the panels of package 100 of (Kesselman) for it is renewable, biodegradable, and biocompatible making it a ecofriendly design material.

Regarding Claim 11, the combination does not teach wherein the back panel, the first side panel, the front panel, the second side panel, and the flap panel each comprise a cellulose material.
Kesselman teaches wherein the back panel (Fig. 1 annotated), the first side panel (Fig. 1 annotated), the front panel (Fig. 1 annotated), the second side panel (Fig. 1 annotated), and the flap panel (Fig. 1 annotated) each comprise a cellulose material ([0022] “The package 100 may be made of a stiff paper” which would include cellulose for it is a stiff paper.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CRP-Kesselman to incorporate the teachings of Kesselman to include the constrain of the panels of the custom rolling papers magnetic closure (CRP) be made of a stiff paper 

Regarding Claim 12, The combination teaches (Fig. 1 shows the custom rolling papers magnetic closure), the device (Fig. 1 shows the custom rolling papers magnetic closure) comprising: a first side panel (Fig. 2 annotated); a first hinge (Fig. 2 annotated) coupling the first side panel (Fig. 2 annotated) to a back panel (Fig. 2 annotated), the back panel (Fig. 2 annotated) having a terminal edge (Fig. 2 annotated), the terminal edge (Fig. 2 annotated) opposingly positioned to the first hinge (Fig. 2 annotated); a second hinge (Fig. 2 annotated) coupling a front panel (Fig. 2 annotated) to the first side panel (Fig. 2 annotated) so that the front panel (Fig. 2 annotated) and back panel (Fig. 2 annotated) are separated by the first side panel (Fig. 2 annotated); a third hinge (Fig. 2 annotated) coupling the front panel (Fig. 2 annotated) to a second side panel (Fig. 2 annotated) so that the second side panel (Fig. 2 annotated) and first side panel (Fig. 2 annotated) are separated by the front panel (Fig. 2 annotated); a fourth hinge (Fig. 2 annotated) coupling (Fig. 2 shows the annotated flap coupled through to the annotated second side panel via the fourth hinge though its connection to the third side panel) a flap panel (Fig. 2 annotated) to the second side panel (Fig. 2 annotated); a first smoking material (Fig. 2 annotated) coupled to the front panel (Fig. 2 annotated); a second smoking material (Fig. 2 annotated) coupled to the back panel (Fig. 2 annotated); a first magnetic element (Fig. 2 annotated) coupled to the flap panel (Fig. 2 annotated), wherein the flap panel (Fig. 1 annotated) comprises a width dimension (W5) (Fig. 2 annotated)  and the first magnetic element (Fig. 2 annotated) comprises a width dimension (M1) (Fig. 2 annotated), and wherein M1 is between 80 and 100 percent of W5 (Fig. 1 visually shows that the magnet is the same width dimension as the flap making the width of the magnet 100 percent of the flap width); and a second magnetic element (Fig. 1 on website annotated) coupled to a panel (Fig. 1 panel and Fig. 2 First side panel), wherein the panel (Fig. 1 panel and Fig. 2 First side panel) comprises a width dimension (W1) (Fig. 1 on website annotated) and the second magnetic element (Fig. 1 on website annotated) comprises a width dimension (M2) (Fig. 1 on website annotated), wherein M2 is between 80 and 100 percent of W1 (Fig. 1 visually shows that the magnet is almost the same width dimension as the panel making the width of the magnet at least 90 percent of the flap width), and wherein the device (Fig. 1 shows the custom rolling papers magnetic closure) may be moved between an open position (Fig. 2 shows the custom rolling papers magnetic closure open), in which the terminal edge (Fig. 2 annotated) is moved away from the second side panel (Fig. 2 annotated), and a closed position (Fig. 1 shows the custom rolling papers magnetic closure moving toward the closed state where the back panel folds over the front panel enclosing the first and second smoking materials, and the flap with the first magnetic element folds over the back panel to meet the second magnetic element close the custom roller papers magnetic closure from the outside environment), in which the terminal edge (Fig. 1 annotated) is moved proximate to the second side panel (Fig. 1 annotated) and by having the flap panel (Fig. 1 annotated) placed into contact with the panel (Fig. 1 annotated), and wherein the device (Fig. 1 shows the custom rolling papers magnetic closure) is maintained in the closed position via magnetic attraction between the first magnetic element (Fig. 1 annotated)and the second magnetic element (Fig. 1 annotated) (Fig. 1 shows the custom rolling papers magnetic closure moving toward the closed state where the back panel folds over the front panel enclosing the first and second smoking materials, and the flap with the first magnetic element folds over the back panel to meet the second magnetic element close the custom roller papers magnetic closure from the outside environment).
CRP does not teach that the front panel and flap panel are separated by the second side panel and a second magnetic element coupled to the back panel and in which the terminal edge is moved proximate to the second side panel and by having the flap panel placed into contact with the back panel.
  Kesselman teaches that the front panel (Fig. 1 annotated) and flap panel (Fig. 1 annotated) are separated by the second side panel (Fig. 1 annotated) and a (Fig. 2 magnet 135) coupled to the back panel (Fig. 1 annotated) and in which the terminal edge (Fig. 7 annotated) is moved proximate to the second side panel (Fig. 7 annotated) and by having the flap panel (Fig. 7 annotated) placed into contact with the back panel (Fig. 7 annotated).


Regarding Claim 13, the combination does not teach wherein M1 is between 95 and 105 percent of M2.
While the combination does not explicitly disclose the ratio between M1 and M2 it can be seen from Fig. 1 on website annotated of CRP that M1 and M2 are nearly identical.  A specific example in the prior art which is within a claimed range anticipates the range MPEP 2131.03, while a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close MPEP 2144.05 I.  Here, as M1 and M2 are depicted as being nearly identical the prior art combination must either anticipate or obviate the claimed range of M1 being between 95 and 105 percent of M2 as the prior art combination M1 and M2 must fall within the claimed range or be close as Fig. 1 on website annotated of CRP depicts M1 and M2 being nearly identical.

Regarding Claim 14, the combination teaches wherein the first smoking material (Fig. 2 annotated) is consisting of rolling papers (Fig. 2 shows two stacks of rolling paper).

Regarding Claim 15, the combination teaches wherein the second smoking material (Fig. 2 annotated) is smoking tips (Fig. 2 shows a carton of smoking tips).

Regarding Claim 16, the combination teaches wherein the first smoking (Fig. 2 annotated is rolling paper) is a different smoking material than the second smoking material (Fig. 2 annotated is smoking tips).

Regarding Claim 17, the combination teaches wherein the first magnetic element (Fig. 1 annotated) comprises a magnetic material selected from the group consisting of. ferrite, ferromagnetic metal, ferric oxide, manganese-zinc ferrite, nickel-zinc ferrite, strontium ferrite (Pictured is the website product description “Our eco-friendly magnets are 70% recycled strontium ferrite.”), cobalt ferrite, barium ferrite, alnico, iron-silicon magnet alloy, ferritic steel and ferritic stainless steel, Chromium- Cobalt-Iron alloy, iron-cobalt alloy, Silver-Manganese-Aluminium alloy, manganese bismuthide alloy, platinum-cobalt alloy, chromium-manganese antimonide alloy, sintered barium ferrite, oxide-coated iron-cobalt particles, nickel-iron alloy, samarium-cobalt alloy, cesium-cobalt alloy, and neodymium-iron-boron alloy.

Regarding Claim 18, the combination teaches wherein the second magnetic element (Fig. 1 annotated) comprises a magnetic material selected from the group consisting of. ferrite, ferromagnetic metal, ferric oxide, manganese-zinc ferrite, nickel-zinc ferrite, strontium ferrite (Pictured is the website product description “Our eco-friendly magnets are 70% recycled strontium ferrite.”), cobalt ferrite, barium ferrite, alnico, iron-silicon magnet alloy, ferritic steel and ferritic stainless steel, Chromium- Cobalt-Iron alloy, iron-cobalt alloy, Silver-Manganese-Aluminium alloy, manganese bismuthide alloy, platinum-cobalt alloy, chromium-manganese antimonide alloy, sintered barium ferrite, oxide-coated iron-cobalt particles, nickel-iron alloy, samarium-cobalt alloy, cesium-cobalt alloy, and neodymium-iron-boron alloy.

Regarding Claim 19, the combination does not teach wherein a panel comprises a cellulose material, the panel selected from the group consisting of the back panel, the first side panel, the front panel, the second side panel, and the flap panel.
 Kesselman teaches wherein a panel (Fig. 1 annotated panels of package 100) comprises a cellulose material ([0022] “The package 100 may be made of a stiff paper” which would include cellulose for it is a stiff paper.), the panel (Fig. 1 annotated panels of package 100) selected from the group consisting of the back panel (Fig. 1 annotated), the first side panel (Fig. 1 annotated), the front panel (Fig. 1 annotated), the second side panel (Fig. 1 annotated), and the flap panel (Fig. 1 annotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CRP-Kesselman to incorporate the teachings of Kesselman to include the constrain of the panels of the custom rolling papers magnetic closure (CRP) be made of a stiff paper like cellulose as used in the panels of package 100 of (Kesselman) for it is renewable, biodegradable, and biocompatible making it a ecofriendly design material.

Regarding Claim 20, the combination does not teach wherein the back panel, the first side panel, the front panel, the second side panel, and the flap panel each comprise a cellulose material.
Kesselman teaches wherein the back panel (Fig. 1 annotated), the first side panel (Fig. 1 annotated), the front panel (Fig. 1 annotated), the second side panel (Fig. 1 annotated), and the flap panel (Fig. 1 annotated) each comprise a cellulose material ([0022] “The package 100 may be made of a stiff paper” which would include cellulose for it is a stiff paper.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CRP-Kesselman to incorporate the teachings of Kesselman to include the constrain of the panels of the custom rolling papers magnetic closure (CRP) be made of a stiff paper like cellulose as used in the panels of package 100 of (Kesselman) for it is renewable, biodegradable, and biocompatible making it a ecofriendly design material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kesselman (US 20080185010) teaches a device for holding rolling papers;
Babi (US 20200260781) teaches a package for containing rolling papers and smoking articles;
Partouche (US D927062) teaches a cigarette paper case;
Connolly (WO 2016139170) teaches a packaging with a magnetic closing mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736                                                                                                                                                                                                        

/ALLAN D STEVENS/Primary Examiner, Art Unit 3736